Citation Nr: 0804010	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with hiatal hernia.  

2.  Entitlement to service connection for a bilateral elbow 
disability.  

3.  Entitlement to an increased initial rating for 
hypertensive cardiovascular disease, rated as 10 percent 
disabling as of July 1, 2002, rated as 30 percent disabling 
as of June 18, 2004, and rated as 60 percent disabling as of 
June 13, 2006.  

4.  Entitlement to an increased initial rating for 
cholelithiasis, currently rated as 10 percent disabling.  

5.  Entitlement to an increased initial rating for a right 
knee disability, rated as noncompensable as of July 1, 2002, 
and as 10 percent disabling as of June 13, 2006.  

6.  Entitlement to an increased initial rating for a left 
knee disability, rated as noncompensable as of July 1, 2002, 
and as 10 percent disabling as of June 13, 2006.  

7.  Entitlement to a compensable initial rating for 
keratosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2003 and September 2003 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claims for service connection for 
gastroesophageal reflux disease (GERD) with hiatal hernia and 
a bilateral elbow disability; granted service connection and 
assigned a 10 percent rating for hypertensive cardiovascular 
disease, effective July 1, 2002; granted service connection 
and assigned a 10 percent rating for cholelithiasis, 
effective July 1, 2002; granted service connection and 
assigned a 0 percent rating for a right knee disability and a 
left knee disability, effective July 1, 2002; and granted 
service connection and assigned a 0 percent rating for 
keratosis, effective July 1, 2002.  In July 2007, the veteran 
testified before the Board.  

An August 2004 statement of the case increased the rating for 
hypertensive cardiovascular disease, from 10 to 30 percent 
disabling, effective June 18, 2004, and a March 2007 
supplemental statement of the case increased the rating from 
30 to 60 percent disabling, effective June 13, 2006.  A March 
2007 supplemental statement of the case also increased the 
rating for a right knee disability and left knee disability 
from 0 to 10 percent disabling, effective June 13, 2006.  
However, as those grants do not represent a total grant of 
benefits sought on appeal, the claims for increase remain 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The claim for service connection for GERD with hiatal hernia 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a 
bilateral elbow disability.  

2.  For the period of July 1, 2002, to June 18, 2004, the 
veteran's hypertensive cardiovascular disease was manifested 
by systolic blood pressure readings predominantly 160 or more 
and diastolic blood pressure readings predominantly 100 or 
more.  He had normal chest x-rays and electrocardiograms.  

3.  For the period of June 18, 2004, to June 13, 2006, the 
veteran's hypertensive cardiovascular disease was manifested 
by diastolic pressure that is not predominantly 120 or more.  
There were no episodes of acute congestive heart failure.  
There was a workload of 8 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope.  Echocardiograms showed left 
ventricular hypertrophy with ejection fraction of 36 percent 
and premature ventricular contractions.    

4.  For the period since June 13, 2006, the veteran's 
hypertensive cardiovascular disease has been manifested by 
diastolic pressure that is not predominantly 130 or more.  
There were no episodes of acute congestive heart failure.  
There was a workload ranging from 2 METs to 5 METs resulting 
in dyspnea, fatigue, angina, dizziness or syncope.  
Echocardiograms showed left ventricular hypertrophy with 
ejection fraction of 66 percent and premature ventricular 
contractions.    

5.  For the period of July 1, 2002, to July 20, 2007, the 
veteran's cholelithiasis has been manifested by persistent 
right upper quadrant pain radiating to the back, gallstone 
confirmed by ultrasound, and infrequent attacks of 
gallbladder colic that caused two to three days of missed 
work a year.  

6.  For the period since July 20, 2007, the veteran's 
cholelithiasis has been characterized as severe with 
obstructive jaundice and gallbladder colic attacks occurring 
at least four to five times a year.

7.  For the period of July 1, 2002, to June 13, 2006, the 
veteran's right and left knee disabilities were manifested by 
full extension and flexion limited at most to 120 degrees in 
the right knee and 130 degrees in the left knee.  There was 
no instability, subluxation, arthritis, dislocation, 
ankylosis, or locking.  

8.  For the period since June 13, 2006, the veteran's right 
and left knee disabilities have been manifested by full 
extension and flexion limited at most to 110 degrees in the 
bilateral knees.  There is no instability, subluxation, 
arthritis, dislocation, ankylosis, or locking.  There is a 
slightly to moderately impaired antalgic gait, and range of 
motion is significantly limited by pain, fatigue, and 
repetitive use.  

9.  The veteran's keratosis is manifested by multiple, 
hyperpigmented, localized lesions on the head, neck, face, 
torso, groin, and legs.  It is treated with topical 
immunosuppressives only, and there are no systemic symptoms 
associated with the disability.  


CONCLUSIONS OF LAW

1.  The veteran's claimed bilateral elbow disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
hypertensive cardiovascular disease have not been met for the 
period of July 1, 2002, to June 18, 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Codes (DCs) 7007, 
7101 (2007).  

3.  The criteria for an initial 60 percent rating, but not 
greater, for hypertensive cardiovascular disease have been 
met for the period of June 18, 2004, to June 13, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes (DCs) 7007, 7101 (2007).  

4.  The criteria for an initial rating in excess of 60 
percent for hypertensive cardiovascular disease have not been 
met for the period of June 13, 2006, to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes (DCs) 7007, 7101 (2007).  

5.  The criteria for an initial rating in excess of 10 
percent for cholelithiasis have not been met for the period 
from July 1, 2002, to July 20, 2007; the criteria for an 
initial 30 percent rating for cholelithiasis have been met as 
of July 20, 2007.  38 U.S.C.A. §§ 1155, (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code (DC) 7315 (2007).    

6.  The criteria for compensable initial ratings for a right 
knee disability and a left knee disability have not been met 
for the period from July 1, 2002, to June 13, 2006; the 
criteria for initial ratings in excess of 10 percent for a 
right knee disability and a left knee disability have not 
been met for the period from June 13, 2006, to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code (DCs) 5003, 5014, 5260, 5261 
(2007).

7.  The criteria for a compensable initial rating for 
keratosis have not been met since July 1, 2002.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 
7806, 7824 (2002 and 2007).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including peptic ulcers and arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

Bilateral Elbow Disability 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's service medical records show that in 
January 2000, he complained of pain in the right elbow for 
the previous six weeks after he fell down a ladder on a 
submarine.  There was pain over the medial epicondyle that 
worsened with hand flexion.  An x-ray of the right elbow 
showed a fracture or dislocation.  The diagnosis was medial 
epicondylitis.  An August 2000 service medical record showed 
that the pain in the veteran's right elbow had improved, and 
an x-ray revealed no evidence of a fracture.  At his June 
2002 separation examination, the veteran complained of 
arthritis that was noted to be related to his knees, but his 
upper extremities were found to be within normal limits.  
There is no post-service evidence of diagnoses of or 
treatment for a bilateral elbow disability.  On VA 
examination in June 2004, x-rays showed that the veteran's 
elbows were normal with no evident osseous changes.  

Absent evidence of a current disability, service connection 
for a bilateral elbow disability must be denied.  There is no 
competent medical evidence of record that demonstrates the 
presence of an current bilateral elbow disability.  Because 
no bilateral elbow disability has been currently diagnosed in 
this case, the Board finds that service connection for a 
bilateral elbow disability is not warranted.  

The Board has considered the veteran's claim that he has a 
bilateral elbow disability related to his service.  However, 
as a layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has a bilateral elbow disability.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
         
Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Hypertensive Cardiovascular Disease 

Under DC 7101, hypertensive vascular disease warrants a 10 
percent rating when diastolic pressure is predominantly 100 
or more, systolic pressure is predominantly 160 or more, or 
with a history of diastolic pressure is predominantly 100 or 
more requiring continuous medication for control.  A 20 
percent rating requires diastolic pressure of predominantly 
110 or more or systolic pressure predominantly 200 or more.  
A 40 percent rating requires diastolic pressure of 
predominantly 120 or more.  A 60 percent rating requires 
diastolic pressure of predominantly 130 or more.  38 C.F.R. § 
4.104, DC 7101 (2007).  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 or greater with a diastolic blood 
pressure of less than 90.  38 C.F.R. § 4.104, DC 7101, Note 
1.   

Under DC 7007, a 10 percent rating is warranted for 
hypertensive heart disease when a workload of greater than 7 
METs (metabolic equivalent units) but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or there is continuous medication required.  A 30 
percent rating is warranted when a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray study.  A 60 percent rating is 
warranted when there is more than one episode of acute 
congestive heart failure in the past year; or a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted when there is 
chronic congestive heart failure; or a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7007 
(2007).    

1.  From July 1, 2002, to June 18, 2004 

From July 1, 2002, to June 18, 2004, the veteran's 
hypertensive cardiovascular disease was rated as 10 percent 
disabling.  

On VA examination in August 2002, the veteran complained of 
having elevated blood pressure for the previous seven to 
eight years.  He reported taking medication for his blood 
pressure starting in May 2002.  He denied any chest pain, 
shortness of breath, or dizziness.  He occasionally felt 
lightheaded for a couple of seconds and had never had any 
syncopal episodes.  He did not have any known coronary artery 
disease.  Examination showed that the veteran's blood 
pressure readings were 169/120, 165/111, and 175/106.  His 
chest x-ray and EKG were normal.  

A January 2004 VA medical report shows the veteran's blood 
pressure readings as 140/100 when supine and 140/106 when 
standing.  The veteran was also found to have normal heart 
rate response to exercise, normal EKG, normal stress test, 
and increased blood pressure in response to exercise.    

Based on the evidence, the Board finds that the veteran's 
hypertensive cardiovascular disease was not more than 10 
percent disabling under DC 7101 during this period.  The 
evidence fails to indicate diastolic blood pressure readings 
of predominantly 110 or more or systolic blood pressure 
readings of predominantly 200 or more as required for a 20 
percent rating.  The evidence shows systolic blood pressure 
readings which are all below 200 and diastolic blood pressure 
readings which are predominantly (three of five) under 110.  

The requirements for an increased 30 percent rating under the 
criteria of DC 7007 have also not been met.  The evidence 
does not show dyspnea, fatigue, angina, dizziness, or syncope 
for a workload between 5 to 7 METs.  There is also no 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  In fact, the 
veteran is shown to have normal chest x-rays and EKGs.      

In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertensive cardiovascular disease did not 
warrant a rating in excess of 10 percent disabling for the 
period under consideration.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

2.  From June 18, 2004, to June 13, 2006 

From June 18, 2004, to June 13, 2006, the veteran's 
hypertensive cardiovascular disease was rated as 30 percent 
disabling.  

On VA examination in June 2004, the veteran's blood pressure 
readings were 140/90 and 150/100.  Examination of the heart 
revealed a normal sinus rhythm with occasional premature 
beats and no murmur.  An echocardiogram showed eccentric left 
ventricular hypertrophy with 36 percent ejection fraction, 
and a holter monitor showed frequent premature ventricular 
contractions occurring singly and in couplets.  There was 
also sharpness on the substernal chest, dizziness, 
palpitations, and a workload of 8 METs.  

VA medical records dated from January 2005 to August 2005 
show that the veteran received intermittent treatment for 
uncontrolled hypertension.  His recent blood pressure 
readings ranged from 152 to 175 systolic readings and 100 to 
105 diastolic readings.  He was found to have recurrent 
substernal discomfort and heaviness three to four times a day 
that was unrelated to activity and relieved spontaneously.  
He also had tightness in the left upper chest radiating to 
the back and left upper extremity.  The veteran also suffered 
from left ventricular hypertrophy with 36 percent ejection 
fraction and premature ventricular contractions.      

Based on the evidence, the Board finds that the veteran's 
hypertensive cardiovascular disease was not more than 30 
percent disabling under DC 7101 during this period.  The 
evidence fails to indicate diastolic blood pressure readings 
of predominantly 120 or more as required for a 40 percent 
rating.  The evidence shows diastolic blood pressure readings 
which are all under 120.  

The Board finds that the evidence most nearly approximates 
that of a 60 percent rating under DC 7007.  The medical 
records and VA examination show that there were no episodes 
of acute congestive heart failure, and there was a workload 
of 8 METs resulting in dyspnea, fatigue, angina, dizziness or 
syncope.  Echocardiograms showed left ventricular hypertrophy 
with ejection fraction of 36 percent and premature 
ventricular contractions.  Resolving all doubt in favor of 
the veteran, the Board finds that he is entitled to an 
increased rating under DC 7007 for his hypertensive 
cardiovascular disease.          

The weight of the credible evidence demonstrates that the 
veteran's hypertensive cardiovascular disease has warranted a 
60 percent rating, but no higher, for the period of June 18, 
2004, to June 13, 2006.  All doubt has been resolved in favor 
of the veteran in making this decision.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).      

3.  From June 13, 2006, to Present 

From June 13, 2006, to the present, the veteran's 
hypertensive cardiovascular disease was rated as 60 percent 
disabling.  

On VA examination in June 2006, the veteran's usual systolic 
blood pressure readings were found to be in the range of 170 
to 180.  His usual diastolic blood pressure readings were 
found to be in the range of 100 to 110.  His highest blood 
pressure reading was 230/120.  He reported constant 
dizziness, easy fatigue, shortness of breath, daily angina, 
dyspnea on moderate exertion, and monthly syncope and stated 
that he had experienced a stroke related to hypertension in 
July 2005 where he had numbness on the right side of his 
face.  He complained of constant chest pain occurring five to 
six times a day and lasting for 15 to 20 seconds.  An 
echocardiogram revealed eccentric left ventricular 
hypertrophy with segmental wall motion abnormality and an 
ejection fraction of 66 percent.  There was no chronic 
congestive heart failure present, and the veteran had a 
workload of 5 METs.  

In a July 2007 private medical report, the veteran was found 
to have a workload of 2 METs resulting in dyspnea, angina, 
dizziness, and fatigue.  His baseline blood pressure reading 
was 210/110 supine, and the diastolic reading increased to 
120 on standing.  

The maximum rating under DC 7101 for hypertensive vascular 
disease is 60 percent.  Because the veteran is currently 
already in receipt of a 60 percent rating for this period, he 
is not entitled to an increased rating under DC 7101.  

The requirements for an increased rating under the criteria 
of DC 7007 have also not been met.  The June 2006 VA 
examination shows that the veteran has a workload of 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
and a July 2007 medical record shows that the veteran has a 
workload of 2 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope.  There are no episodes of acute 
congestive heart failure.  Echocardiograms show left 
ventricular hypertrophy with an ejection fraction of 66 
percent and premature ventricular contractions.  The Board 
finds that the evidence most nearly approximates the criteria 
for a 60 percent rating under DC 7007.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertensive cardiovascular disease did not 
warrant a rating in excess of 60 percent disabling for the 
period under consideration.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Cholelithiasis 

Under Diagnostic Code 7315, which provides for chronic 
cholelithiasis, the disability is to be rated under the 
criteria for chronic cholecystitis.  A 10 percent rating is 
warranted for a moderate disability with gallbladder 
dyspepsia, confirmed by X-ray technique, and with infrequent 
attacks (not over two or three a year) of gallbladder colic, 
with or without jaundice.  A 30 percent rating is warranted 
for a severe disability with frequent attacks of gallbladder 
colic.  38 C.F.R. § 4.114, DC 7315 (2007).  

Private medical records dated from January 2004 to June 2004 
and VA medical records dated from January 2005 to June 2006 
show that the veteran received intermittent treatment for 
cholelithiasis.  He underwent a laparoscopic cholecystectomy 
in April 2005.  

On VA examination in August 2002, the veteran complained of 
suffering from shallow right upper quadrant pain 
intermittently since the 1980s.  He reported currently 
experiencing intermittent right upper quadrant pain about two 
times per week that was colicky in nature and lasted from 
three minutes to two to three hours.  He stated that his 
activities were affected by the right upper quadrant pain 
because he would have to slow down whatever he was doing.  He 
reported missing two to three days of work a year due to his 
condition but denied any periods of incapacitation or nausea 
or vomiting.  The examiner noted that the veteran had 
elevated liver function tests in the past.  A recent CT scan 
showed a gallstone within the gallbladder measuring 1.3 
centimeters.  The diagnosis was cholelithiasis confirmed 
through laboratory studies.  

On VA examination in June 2004, the veteran reported 
persistent right upper quadrant pains radiating to the back 
with severity increasing from 5/10 to 9/10.  He complained of 
flare-ups occurring twice a week that lasted from a few 
seconds to less than a minute.  He denied vomiting, 
hematemeses, or melena, but reported having jaundice and 
fever once a month for the previous three to four years that 
lasted two to three days.  Examination revealed no fatigue, 
weakness, ascites, weight gain or loss, steatorrhea, 
malabsorption, malnutrition, or hepatomegaly.  There was 
normal muscle strength.  The diagnosis was cholelithiasis 
confirmed by an ultrasound.  

On VA examination in June 2006, the veteran reported 
constant, dull, right upper quadrant pain radiating to the 
back that was mild to moderate in severity.  He stated that 
the pain was sometimes accompanied by vomiting, fever, and 
jaundice.  He complained of having difficulty lifting and 
carrying things due to the pain.  A September 2005 ultrasound 
showed a gallstone.  The diagnosis was cholelithiasis 
confirmed by ultrasound.  

In a private medical report dated July 20, 2007, the veteran 
complained of severe right lower quadrant pain.  He reported 
severe and frequent gallbladder colic attacks accompanied by 
high fever, vomiting, and jaundice.  Examination revealed a 
flabby, soft abdomen with right lower quadrant pain.  The 
physician diagnosed the veteran with severe chronic 
cholelithiasis with obstructive jaundice and attacks of 
gallbladder colic occurring at least four to five times a 
year.  The physician recommended endoscopic retrograde 
cholangiopancreatography and a cholecystectomy.  

The evidence shows that from July 1, 2002, to July 20, 2007, 
the veteran's cholelithiasis most closely approximated the 
criteria for a 10 percent rating, or a moderate disability 
level.  The VA examinations demonstrated that he suffered 
from persistent right upper quadrant pain that radiated to 
his back.  Ultrasounds showed a gallstone in the gallbladder.  
The veteran had infrequent attacks of gallbladder colic that 
caused him to miss two to three days of work a year, but 
there was no evidence of attacks of gallbladder colic 
occurring more than two or three times a year.  The veteran 
is thus not entitled to a rating in excess of 10 percent for 
the period of July 1, 2002, to July 20, 2007.  

The Board finds that the medical evidence shows that as of 
July 20, 2007, the veteran's cholelithiasis had increased in 
severity.  The veteran suffered from severe right lower 
quadrant pain and experienced four to five attacks of 
gallbladder colic a year with obstructive jaundice.  The 
evidence demonstrates that the veteran's cholelithiasis was 
severe in nature, and therefore, he is entitled to a 30 
percent rating for his disability as of July 20, 2007.  

The weight of the credible evidence demonstrates that the 
veteran's cholelithiasis has warranted a 30 percent rating, 
but no higher, since July 20, 2007, the date the condition 
was objectively shown to have increased in severity.  All 
doubt has been resolved in favor of the veteran in making 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).      

Right Knee Disability and Left Knee Disability 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2007), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 
(traumatic arthritis) direct that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  Because there is no X-ray evidence of 
arthritis in the right knee or left knee, and the veteran is 
currently in receipt of a 10 percent rating for both knee 
disabilities, the criteria listed under DC 5003 cannot serve 
as a basis for an increased rating for the right knee 
disability or left knee disability.  The Board will therefore 
discuss the applicability of the other regulatory criteria.     

The VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional disability.  

The General Counsel also held that separate ratings may be 
assigned for limitation of flexion and limitation of 
extension of the same knee.  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's right knee disability and left knee disability 
are rated as 10 percent disabling under DC 5014-5260.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. 38 C.F.R. § 4.27 
(2007).  Diagnostic Code 5260 pertains to limitation of 
flexion of the leg.  Diagnostic Code 5014 pertains to 
osteomalacia.  Diagnostic Code 5261, which contemplates 
limitation of extension of the leg, is also applicable in 
this claim.  38 C.F.R. § 4.71a, DC 5261 (2007).  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5257 
(recurrent subluxation or lateral instability), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, no treatment record, or any report of VA 
examination demonstrate any objective finding of dislocation, 
locking, subluxation, or instability of the bilateral knees.  
Similarly, ankylosis of the bilateral knees has not been 
demonstrated.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

The Board now turns to the various stages for consideration.  

1.  From July 1, 2002, to June 13, 2006  

From July 1, 2002, to June 13, 2006, the veteran's right knee 
disability and left knee disability were rated as 
noncompensable.  

On VA examination in August 2002, there was 140 degrees 
flexion of the bilateral knees.  There was no decreased range 
of motion against resistance or repetitive motion or any 
incoordination of motion.  In terms of the integrity of the 
medial and lateral collateral ligaments in varus/valgus in 
neutral and 30 degrees of flexion, there was no motion.  
Lachman's test and the anterior and posterior drawer test 
were negative.  There was no popping or clicking.  Both knees 
were equal, symmetric, and normal.  X-rays showed a normal 
right knee and a narrowed patellofemoral compartment in the 
left knee.  The diagnoses were right and left knee strain.  

On VA examination in June 2004, the veteran reported 
intermittent pain with swelling in the bilateral knees.  He 
complained of flare-ups once or twice a month where he 
experienced moderate to severe pain with occasional swelling 
on the bilateral knees that lasted three to four days.  He 
stated that his knees were aggravated by bumping or prolonged 
use.  Examination revealed normal gait and no episodes of 
dislocation, recurrent subluxation, effusion, redness, edema, 
ankylosis, instability, arthritis, or shortening of the leg.  
X-rays were normal.  There was 120 degrees flexion and 
extension in the right knee with pain from 90 to 120 degrees.  
There was 130 degrees flexion and extension in the left knee 
with pain from 100 to 130 degrees.  In the right knee, there 
was limitation of motion to 90 degrees during flare-ups and 
to 100 degrees on repetitive use.  In the left knee, there 
was limitation of motion to 100 degrees during flare-ups and 
on repetitive use.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's right knee and left 
knee had full extension, or extension to 0 degrees.  
Extension to 0 degrees warrants a noncompensable evaluation.  
Diagnostic Code 5261 therefore cannot serve as a basis for an 
increased rating in these cases.  Similarly, DC 5260 cannot 
serve as a basis for an increased rating in these cases.  The 
flexion of the veteran's right knee and left knee would have 
to be limited to 45 degrees in order to warrant an increased 
rating of 10 percent.  Flexion limited at most to 120 degrees 
in the right knee and 130 degrees in the left knee, as 
demonstrated on the June 2004 VA examination, does not 
warrant a compensable rating under DC 5260.  

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in June 2004, the 
veteran complained of experiencing flare-ups of his bilateral 
knee disability with moderate to severe pain and occasional 
swelling.  However, even if the veteran does experience 
flare-up of his right knee and left knee disability, there is 
no evidence which suggests, that, on repetitive use, the 
bilateral knees would be restricted by pain or other factors 
to only 45 degrees flexion or 10 degrees extension.  Thus, 
even considering the effects of pain on use, there is no 
probative evidence that the right and left knee are limited 
in motion to 10 degrees extension or 45 degrees flexion, and 
thus the requirements for an increased rating are not met.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Furthermore, the Board finds that the evidence 
does not show that any additional functional limitation would 
result in the veteran warranting any separate compensable 
ratings for limitation of extension and flexion. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability and left knee disability 
did not warrant a compensable rating for the period under 
consideration.  As the preponderance of the evidence is 
against the claims for an increased rating, the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).      
    
2.  From June 13, 2006, to Present 

From June 13, 2006, to the present, the veteran's right knee 
disability and left knee disability have been rated as 10 
percent disabling.  

On VA examination in June 2006, the examiner found no 
deformity, instability, weakness, episodes of dislocation or 
subluxation, locking, effusion, ankylosis, inflammatory 
arthritis, or leg shortening in the bilateral knees.  The 
veteran's gait was antalgic and slightly to moderately 
impaired.  He reported pain and stiffness in both knees and 
severe weekly flare-ups that lasted for hours and caused 
difficulty in standing and walking.  There was crepitus and 
tenderness in both knees.  X-rays were normal.  Range of 
motion of bilateral knees revealed 110 degrees flexion during 
active motion with pain from 70 to 110 degrees, 120 degrees 
flexion during passive motion with pain from 70 to 120 
degrees, and 100 degrees flexion during repetitive use with 
pain being the factor most responsible for additional 
limitation of motion.  There was no limitation of extension 
shown.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the 
above examinations, the veteran's right knee and left knee 
had full extension, or extension to 0 degrees.  Extension to 
0 degrees warrants a noncompensable evaluation.  Diagnostic 
Code 5261 therefore cannot serve as a basis for an increased 
rating in these cases.  Similarly, DC 5260 cannot serve as a 
basis for an increased rating in these cases.  The flexion of 
the veteran's right knee and left knee would have to be 
limited to 30 degrees in order to warrant an increased rating 
of 20 percent.  Flexion limited at most to 110 degrees in the 
right knee and left knee, as demonstrated on the June 2006 VA 
examination, does not warrant a compensable rating under DC 
5260.  

The Board has determined that the veteran is not entitled to 
a compensable rating  under DC 5261.  Given that he did not 
meet the criteria for a compensable rating under DC 5261, 
General Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria under DCs 5260 and 5261 were met.  
In the present case, although the veteran has a 10 percent 
rating for his bilateral knee disability under DC 5260, there 
is no basis for a compensable rating under DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in June 2006, the 
veteran complained of severe weekly flare-ups that lasted for 
hours and caused difficulty in standing and walking.  He was 
assigned a 10 percent rating in consideration of the DeLuca 
criteria because his range of motion was found to be 
significantly limited by pain, fatigue, and repetitive use.  
However, even if the veteran does experience painful flare-up 
of his right knee and left knee disability, there is no 
evidence which suggests, that, on repetitive use, the right 
knee would be restricted by pain or other factors to only 30 
degrees flexion or 15 degrees extension, the criteria for a 
20 percent rating.  Thus, even considering the effects of 
pain on use, there is no probative evidence that the right 
and left knee are limited in motion to 15 degrees extension 
or 30 degrees flexion, and thus the requirements for an 
increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the 
Board finds that the evidence does not show that any 
additional functional limitation would result in the veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability and left knee disability 
did not warrant a rating in excess of 10 percent disabling 
for the period under consideration.  As the preponderance of 
the evidence is against the claims for an increased rating, 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).             
 
Keratosis 

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
Corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  
Under the old diagnostic criteria in effect prior to August 
30, 2002, there was no specific diagnostic code for 
evaluating keratosis.  Where the veteran's diagnosed 
condition does not match any of the diagnostic codes 
contained in the rating schedule, it is permissible to rate 
the condition under a closely related disease or injury, in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2007).  One diagnostic code may 
be more appropriate than another based upon factors such as 
an individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  The Board finds that the rating 
criteria under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002), which contemplates disability due to eczema, is the 
most appropriate set of old diagnostic criteria for the 
veteran's disability.  The Board can identify no more 
appropriate diagnostic codes and the veteran has not 
identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  
Under the diagnostic criteria in effect as of August 30, 
2002, DC 7824 provides rating criteria for diseases of 
keratinization.  38 C.F.R. § 4.118, Diagnostic Code 7824 
(2007).  The Board will proceed with consideration of this 
appeal, applying the version of the criteria which is more 
favorable to the veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000); Bernard v. Brown, 4 Vet. App. 384 
(1993).   

Under DC 7806, as in effect prior to August 30, 2002, a 10 
percent rating was warranted for a skin disorder with 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or itching, or 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 
(2002).  

Under DC 7824, as in effect from August 30, 2002, a 10 
percent rating is warranted for keratosis with localized or 
episodic cutaneous involvement and intermittent systemic 
medication, such as immunosuppressive retinoids, required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for keratosis 
with either generalized cutaneous involvement or systemic 
manifestations, and; intermittent systemic medication, such 
as immunosuppressive retinoids, required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating is warranted for keratosis 
if there are generalized cutaneous involvement or systemic 
manifestations, and; constant or near-constant systemic 
medication, such as immunosuppressive retinoids, required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7824 
(2007).   

On VA examination in August 2002, the veteran was found to 
have scattered seborrheic keratosis lesions on his back and 
inguinal region.  There were also some skin tags, that 
measured 2 to 3 millimeters in his right axilla.  

On VA examination in June 2004, the veteran complained of 
suffering from brown keratotic papules and plaque on his 
back, scalp, chest, groin, arms, face, and axillae.  He 
reported that they frequently bled and caused pain and 
discomfort, especially on the scalp, forehead, back, and 
groin.  Examination revealed brown keratotic papules and 
plaques on the scalp, face, back, chest, arms, axillae, and 
inguinal area.  The papules and plaques affected about 10 to 
20 percent of the whole body.  The diagnosis was multiple 
seborrheic keratosis.  

On VA examination in June 2006, the veteran was found to have 
multiple, hyperpigmented, localized keratotic lesions on the 
head, neck, face, torso, groin, and legs.  His skin condition 
was treated with topical immunosuppressives only, and there 
were no systemic symptoms associated with the disability.  
The percentage of exposed areas and total area affected by 
his skin condition was greater than 40 percent.   

In this case, there is no objective or reliable evidence 
prior to August 30, 2002, that the veteran's 
service-connected disability involves exfoliation, exudation, 
or itching involving an exposed surface or extensive area so 
as to warrant a compensable rating under 38 C.F.R. § 4.118, 
DC 7806 (2001).  Additionally, since the evidence as of 
August 30, 2002, does not show that the keratosis is 
manifested by localized or episodic cutaneous involvement 
that requires intermittent systemic medication for less than 
six weeks during the previous 12-month period, entitlement to 
a compensable rating under DC 7824 is also not warranted.  38 
C.F.R. § 4.118, DC 7824 (2007).      

In sum, the weight of the credible evidence demonstrates that 
the veteran's keratosis does not warrant a compensable rating 
under the applicable diagnostic criteria during any of the 
time under consideration since service connection was 
established.  As the preponderance of the evidence is against 
the claim for an increased rating for keratosis, the appeal 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002 and September 
2007; rating decisions in January 2003 and September 2003; a 
statement of the case in August 2004; and a supplemental 
statement of the case in January 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.









	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral elbow disability is 
denied.  

An initial rating in excess of 10 percent from July 1, 2002, 
to June 18, 2004, for hypertensive cardiovascular disease is 
denied.  

An initial 60 percent rating, but not greater, from June 18, 
2004, to June 13, 2006, for hypertensive cardiovascular 
disease is granted.  

An initial rating in excess of 60 percent from June 13, 2006, 
to the present, for hypertensive cardiovascular disease is 
denied.  

An initial rating higher than 10 percent prior to June 20, 
2007, for cholelithiasis is denied.

An initial 30 percent rating for cholelithiasis is granted, 
as of July 20, 2007.  

A compensable initial rating from July 1, 2002, to June 13, 
2006, and an initial rating in excess of 10 percent from June 
13, 2006, to the present, for a right knee disability are 
denied.  

A compensable initial rating from July 1, 2002, to June 13, 
2006, and an initial rating in excess of 10 percent from June 
13, 2006, to the present, for a left knee disability are 
denied.    

A compensable initial rating for keratosis is denied.  


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2007).

The veteran's service medical records show that in September 
1981, he complained of substernal burning each time he 
swallowed food for the previous three days.  He also reported 
excessive belching and vomiting.  The diagnosis was 
substernal burning associated with eating and rule out peptic 
ulcer disease and reflux esophagitis.  On separation 
examination in June 2002, the veteran complained of abdominal 
pain and cramps that were noted to be related to his 
gallbladder, but his abdomen and viscera were otherwise found 
to have no abnormalities.

The first post-service evidence of record of GERD is an 
August 2002 VA examination where the veteran complained of 
symptoms of burning and reflux since the 1970s.  He reported 
being diagnosed with a hiatal hernia and acid reflux disease 
in 1977.  He complained that his symptoms would be 
exacerbated two to three times a month, when his reflux would 
cause him to wake up during sleep due to coughing.  There was 
no functional impairment, weight loss, nausea, vomiting, or 
melena.  The diagnosis was GERD with hiatal hernia.  

The Board finds that a VA examination would be useful to 
determine whether any current GERD with hiatal hernia is 
related to the inservice complaints and treatment.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
gastrointestinal examination.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be noted in the examination report.  
Specifically the examiner should provide 
the following information:

Is it at least as likely as not (50 
percent probability or greater) that 
any current GERD with hiatal hernia 
is related to the veteran's 
inservice complaints of and 
treatment?

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


